--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody 10-Q [moody-10q_0812.htm]
 
Exhibit 10.1
 
AGREEMENT OF PURCHASE AND SALE
 
AND ESCROW AGREEMENT
 
THIS AGREEMENT OF PURCHASE AND SALE AND ESCROW AGREEMENT (this “Agreement”) is
dated effective as of April 30, 2010, by and between those parties set forth on
SCHEDULE I (collectively, “Seller”), MOODY NATIONAL RI PERIMETER HOLDING, LLC, a
Delaware limited liability company (or assigns, the “Purchaser”), FIRST AMERICAN
TITLE INSURANCE COMPANY OF NEW YORK (the “Escrow Agent”) and RAMSAY TITLE AGENCY
(the “Title Company”).
 
RECITATIONS:
 
A.           Seller is the owner of that certain tract of land more particularly
described on Exhibit A attached hereto and made a part hereof (the “Land”), and
the improvements situated thereon commonly known as the “Residence Inn
Perimeter”.
 
B.           Purchaser desires to purchase Land (and other elements of the
Property, as defined below) to Seller, and Seller desires to sell the above
described property to Purchaser, for the Purchase Price (as defined below).
 
NOW, THEREFORE, in consideration of premises and in consideration of the mutual
covenants, promises and undertakings of the parties hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, it is agreed:
 
1.           Agreement.  Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to purchase and accept conveyance of, the Property pursuant and
subject to the terms and conditions herein set forth.
 
2.           Property.  The property which is the subject of this Agreement is
the fee simple title in and to the Land, together with all improvements and
fixtures located thereon, and all of Seller's right, title, and interest, if
any, in and to all easements, tenements, hereditaments, privileges, and
appurtenances in any way belonging or relating to the foregoing, including,
without limitation, (i) any land to the midpoint of the bed of any highway,
street, road, or avenue, open or proposed, in front of, abutting, or adjoining
such land, (ii) any oil, gas, or other minerals or mineral rights relating to
such land or to the surface or subsurface thereof (iii) any strips, gores, or
pieces of property abutting, bounding or which are adjacent or contiguous to
such land, and (iv) all easements, right-of-ways, rights of ingress, or egress
and .reversionary interests benefitting such land (collectively, the “Property”)
 
3.           Purchase Price.  (a)  Purchaser shall pay TWO MILLION THREE HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($2,350,000.00), as adjusted as expressly
provided in this Agreement (the “Purchase Price”), to the Seller (or other party
designated by the Seller) on or before May 21, 2010 (as may be extended by
Seller, in its sole discretion, by notice to Purchaser (an “Extension Notice”)
up to May 31, 2010, the “Funding Date”).  The Purchase Price shall be funded by
a wire transfer of immediately available federal funds from funds provided by
Purchaser in an account of Escrow Agent to an account designated by Seller
(“Seller’s Account”).  Time shall be of the essence as to Purchaser’s obligation
to pay the full purchase price to Seller on the Funding
 
 
 

--------------------------------------------------------------------------------

 

Date, and this Agreement shall be deemed terminated if Purchaser shall default
in its obligation to pay the full purchase price to Seller on the Funding Date,
in which event neither Seller, any TIC Entities nor Purchaser shall have any
further obligations hereunder, except obligations which by their term survive
the Closing Date.  Any Extension Notice, closing statement, designation of
Seller’s Account or other notice required to be sent by Seller hereunder shall
be effective if signed, on behalf of Seller, by TIC RI Perimeter 18, LLC, a
Delaware limited liability company, and/or TIC RI Perimeter 8, LLC, a Delaware
limited liability company.
 
(b)           Purchaser agrees to pay or cause to be paid all transfer taxes
(whether assessed against Seller or Purchaser), title insurance and escrow
charges, title insurance premiums, recording fees and charges, costs incurred in
transactions with property managers, lessees, lenders, hotel licensors,
franchisors or managers, Purchaser’s own costs and expenses, all expenses of
owning and operating the Property (whether incurred prior to or after the
Closing) and any and all other costs and expenses relating to the
Property.  Except for the credit against the Purchase Price of the Nonrefundable
Deposit (as hereinafter defined), the Purchase Price is a net payment, and shall
not be reduced by prorations, apportionments, or any of the foregoing matters,
all of which shall be paid and assumed by Purchaser, or for any other
reason.  Purchaser shall indemnify and hold Seller and such TIC Entities
harmless from and against such costs, expenses (including attorneys’ fees and
disbursements), liabilities, obligations or damages relating thereto or arising
therefrom.  However, each party shall pay its fees and out-of-pocket costs in
connection with this transaction, including, but not limited to, legal fees and
costs made in connection with any Exchange (as defined below).  The provisions
of this subsection shall survive the Closing.
 
4.           Deposit.  Seller acknowledges that, prior to the execution of this
Agreement, Purchaser has paid to Seller a nonrefundable payment of FIFTY
THOUSAND AND NO/DOLLARS ($50,000.00) (the “Initial Nonrefundable Deposit”).  On
the date hereof, Purchaser shall also make a further nonrefundable payment of
FIFTY THOUSAND AND NO/DOLLARS ($50,000.00) (the “Subsequent Nonrefundable
Deposit”) and another payment of TEN THOUSAND AND NO/100 DOLLARS ($10,000), in
payment of a portion of the fee owing to Citadel Realty Advisors, Inc. (the
“Ross Payment”).  The Subsequent Nonrefundable Deposit and the Ross Payment
shall be deposited with the Escrow Agent and disbursed by Escrow Agent in
accordance with separate written instructions from representatives of Purchaser
and Seller. The Initial Nonrefundable Deposit and the Subsequent Nonrefundable
Deposit (collectively, the “Nonrefundable Deposit”) may be used by Seller to pay
or to reimburse Seller for the payment of costs (including legal fees and
disbursements) incurred in connection with the transaction contemplated
hereunder, to the extent of such costs, and any balance may be retained by
Seller for any purpose determined by Seller, in its discretion.  While the
Nonrefundable Deposit and the Ross Payment are nonrefundable and may be retained
by Seller and Citadel Realty Advisors, Inc., respectively, under all
circumstances, the Nonrefundable Deposit (but not the Ross Payment) shall be
credited against the Purchase Price at Closing.  The Purchase Price shall be
allocated to each Seller in accordance with its pro-rata interest in the
Property in accordance with a separate agreement among the entities comprising
Seller.
 
5.           Escrow Date.  On April 30, 2010 (“Escrow Date”), Purchaser and
Seller shall deliver fully executed (and acknowledged where appropriate)
signature pages to all of the documents required to be delivered in connection
with this transaction (as identified below, collectively the (“Closing
Documents”) to the Escrow Agent at its offices located at First American Title
Insurance Company of New York (Attention:  Jill Siegel) 633 Third Avenue, New
York, NY 10017. 
 
(a)           Seller’s Deliveries.  Each Seller shall deliver to Escrow Agent
(and, as to item (xiii) below, caused to be delivered) all of the following
instruments:
 

 
- 2 -

--------------------------------------------------------------------------------

 

 
(i)
Special Warranty Deed conveying the Property made out in blank (the “Deed”).

 
 
(ii)
Seller's counterpart to the Termination of Master Lease (“Termination of Master
Lease”).

 
 
(iii)
Release of and Citicorp North America, Inc. (“Citi”) (through the Escrow Date)
(“Citi Escrow Date Release”) (to be delivered to Citi).

 
 
(iv)
Seller's counterpart to the First Amendment to Fixed Rate Note (to be delivered
to Citi).

 
 
(v)
Seller's counterpart to the Omnibus Amended and Restated Guaranty of Recourse
Obligations (to be delivered to Citi).

 
 
(vi)
Seller's counterpart to that certain Forbearance Agreement dated as of the date
hereof among Citi, Seller, and other parties set forth therein (the “Forbearance
Agreement”) (to be delivered to Citi).

 
(vii)           FIRPTA Certificate (“FIRPTA”).
 
(viii)           Seller Consent to Sale (“Consents”).
 
 
(ix)
Termination of Owner Agreement (“Termination of Owner Agreement”).

 
 
(x)
Termination of Tenants In Common Agreement (“Termination of TIC Agreement”).

 
 
(xi)
Release of Citi (through the Funding Date) (“Citi Funding Date Release”) (to be
delivered to Citi).

 
 
(xii)
Seller's counterpart to the Release and Settlement Agreement (“Settlement and
Release”).

 
 
(xiii)
Letter Agreement from Joel Ross and Citadel Realty Advisors, Inc., certifying
that neither will involve itself in any other investments sponsored by Moody
National Realty Company, L.P. or its affiliates, on the terms therein prescribed
(the “Ross/Citadel Letter”).

 
(b)           Purchaser's Deliveries.  Purchaser shall deliver (or shall cause
to be delivered) to Escrow Agent all of the following instruments:
 
 
(i)
Moody National RI Perimeter MT, LLC's counterpart to the Termination of Master
Lease.

 
 
(ii)
Moody National RI Perimeter MT, LLC's counterpart to the Termination of Owner
Agreement.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 
(iii)
Moody National RI Perimeter H, LLC's counterpart to the Termination of TIC
Agreement.

 
 
(iv)
Owner Affidavit executed by Moody National RI Perimeter MT, LLC (“Owner
Affidavit”).

 
 
(v)
Survey Affidavit executed by Moody National RI Perimeter MT, LLC (“Survey
Affidavit”).

 
 
(vi)
Affidavit of Title executed by Moody National RI Perimeter MT, LLC (“Title
Affidavit”).

 
 
(vii)
Bill of Sale and General Assignment from Moody National RI Perimeter MT, LLC
conveying the personal property related to the Property made out in blank (the
“Bill of Sale”).

 
 
(viii)
Assignment of Agreements from Moody National RI Perimeter MT, LLC conveying
assignment the operating agreements related to the Property made out in blank
(the “Assignment”).

 
 
(ix)
Purchaser affiliate Release of Citi (through the Escrow Date) (to be delivered
to Citi).

 
 
(x)
Purchaser affiliate Release of Citi (through the Funding Date) (to be delivered
to Citi).

 
 
(xi)
Purchaser affiliate counterparts to the Settlement and Release.

 
(c)           Other Signatories.  Counterparts to the Settlement and Release
executed by other parties thereto prior to 4:00 pm EDT on April 30, 2010, shall
also be delivered to Escrow Agent.
 
(d)           Escrow.  Upon receipt of the above referenced deliveries, Escrow
Agent shall deliver or maintain the Closing Documents as outlined by Citi in the
Forbearance Agreement.  In the event of any conflict or ambiguity between the
terms of this Agreement and the terms of the Forbearance Agreement, the terms of
the Forbearance Agreement shall control.
 
(e)           Third Party Beneficiary.  The parties intend that Citi and its
successors and assigns are intended third party beneficiaries of the terms of
this Section 5.  The provisions of this Section 5 shall inure for the benefit of
Citi, and Citi shall be entitled to rely on all of the provisions contained
herein.  Citi shall also have the right to insist upon or to enforce the
performance or observance of any of the terms contained in this Section 5.
 
6.           Funding Date.  (a) On or before the Funding Date, Purchaser deposit
with the Escrow Agent the sum of TWO MILLION TWO HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($2,250,000.00), which amount represents the Purchase Price less
the Nonrefundable Deposit, for the benefit of the Sellers.  In addition,
Purchaser shall make an additional deposit in the amount of ONE HUNDRED FIFTEEN
THOUSAND AND NO/100 DOLLARS ($115,000.00) for the benefit of Citadel Realty
Advisors, Inc. (the “Ross Balance”).
 

 
- 4 -

--------------------------------------------------------------------------------

 

(b)           No Restructuring.  In the event that (i) Purchaser fails to make
the deposits referenced above on or before the Funding Date or (ii) Citi
notifies Escrow Agent that any Forbearance Condition (as defined in the
Forbearance Agreement) has not been satisfied on and before the time and date
set forth in the Forbearance Agreement, the Escrow Agent shall deliver or
maintain the Closing Documents as outlined by Citi in the Forbearance
Agreement.  In such event, the Settlement and Release and the Ross/Citadel
Letter shall not be released from escrow or delivered to or for the benefit of
Citi, and shall be null and void and of no force or effect.
 
(c)           Restructuring.  Upon (x) receipt of the above referenced deposits
on or before the Funding Date and (y) Citi’s notification to Escrow Agent that
all conditions to the closing of the Restructuring (as defined in the
Forbearance Agreement) have been satisfied and that the Restructuring can
proceed to closing, Escrow Agent shall arrange fully executed originals of the
following Closing Documents (“Funding Documents”), date and complete (as
applicable) as specified below.
 
 
(i)
Deed – The Escrow Agent shall complete the Deed to identify "MOODY NATIONAL RI
PERIMETER HOLDING, LLC, a Delaware limited liability company" as the Grantee.

 
 
(ii)
FIRPTA.

 
 
(iii)
Consents.

 
 
(iv)
Owner Affidavit.

 
 
(v)
Survey Affidavit.

 
 
(vi)
Title Affidavit.

 
 
(vii)
Bill of Sale - The Escrow Agent shall complete the Bill of Sale to identify
"MOODY NATIONAL RI PERIMETER MASTER TENANT, LLC, a Delaware limited liability
company, a Delaware limited liability company" as the Purchaser.

 
 
(viii)
Assignment - The Escrow Agent shall complete the Assignment to identify "MOODY
NATIONAL RI PERIMETER MASTER TENANT, LLC, a Delaware limited liability company,
a Delaware limited liability company" as the Purchaser.

 
 
(ix)
Termination of Master Lease.

 
 
(x)
Termination of Owner Agreement.

 
 
(xi)
Termination of TIC Agreement.

 
 
(xii)
Settlement and Release.

 
(b)           Closing.  Upon (x) receipt and completion of the Funding Documents
(as described above) and (y) Citi’s notification to Escrow Agent that all
conditions to the closing of the Restructuring have been satisfied and that the
Restructuring can proceed to closing, the Escrow Agent shall: (i) prepare and
distribute closing statements (in a form as mutually and reasonably agreed upon
and signed by or on behalf of Purchaser and Seller, and identifying and
reflecting in a manner reasonably acceptable to Seller and Purchaser any 1031
exchange to which an entity included within “Seller” is proposing to effect);
(ii) make any disbursements as required under the terms of this Agreement, or as
otherwise directed by Seller, in accordance with the settlement statements;
(iii) deliver to Purchaser and Seller a complete set of the Funding Documents;
(iv) to pay and transfer, by irrevocable wire transfer, (x) the balance of the
Purchase Price, in the amount of $2,250,000.00, to Seller’s Account (which is

 
- 5 -

--------------------------------------------------------------------------------

 

contemplated to be a separate account established for the benefit of Seller at
Escrow Agent), and (y) the Ross Balance, in the amount of $115,000, to the
following account designated by Citadel Realty Advisors, Inc.: Citadel Realty
Advisors, Chase Bank, ABA 021000021, Account # 091091912665 (or such other
account as shall be provided to Escrow Agent by Citadel Realty Advisors, Inc.);
and (v) deliver to the Title Company an original set of the Deed, the
Termination of Master Lease and the Termination of TIC Agreement (collectively,
“Recordable Documents”).  Upon receipt of the Recordable Documents, the Title
Company will record the Recordable Documents in the real property records of
Fulton County, Georgia.  The Title Company will also deliver a final Owner's
Policy of Title Insurance, along with a file-stamped copy of the Recordable
Documents, to Purchaser upon receipt.  Promptly after the Closing, Escrow Agent
and/or Title Company shall deliver fully-executed and filled out copies of the
Recordable Documents to Seller and Purchaser.
 
(d)           Third Party Beneficiary.  The parties intend that Citi and its
successors and assigns are intended third party beneficiaries of the terms of
this Section 6.  The provisions of this Section 6 shall inure for the benefit of
Citi, and Citi shall be entitled to rely on all of the provisions contained
herein.  Citi shall also have the right to insist upon or to enforce the
performance or observance of any of the terms contained in this Section 6.
 
7.           Purchaser's Conditions Precedent.  Purchaser’s obligations
hereunder are subject to the timely satisfaction of the following conditions
precedent on or before the Closing:
 
(a)           All conditions to the closing of the Restructuring (as defined in
the Forbearance Agreement) have been satisfied and that the Restructuring
approved by Citi.
 
8.           Closing Agent.  Neither the Escrow Agent or the Title Company
(collectively, “Closing Agent”) shall be liable: (a) to any of the parties for
any act or omission to act except for its own willful misconduct; (b) for any
legal effect, insufficiency, or undesirability or any instrument deposited with
or delivered by Closing Agent or exchanged by the parties hereunder, whether or
not Closing Agent prepared such instrument; (c) for any loss or impairment of
funds that have been deposited in escrow while those funds are in the course of
collection, or while those funds are on deposit in a financial institution, if
such loss or impairment results from the failure, insolvency or suspension of a
financial institution; (d) for the expiration of any time limit or other
consequences of delay, unless a properly executed written instruction, accepted
by Closing Agent, has instructed Closing Agent to comply with said time limit;
(e) for the default, error, action or omission of either party to the
escrow.  Closing Agent, in its capacity as escrow agent, shall be entitled to
rely on any document or paper received by it, believed by such Escrow Agent, in
good faith, to be bona fide and genuine.  In the event of any dispute as to the
disposition of any monies held in escrow, or of any documents held in escrow,
Closing Agent may, if such Closing Agent so elects, interplead the matter by
filing an interpleader action in a court of competent jurisdiction in the county
or circuit where the Property is located (to the jurisdiction of which both
parties do hereby consent), and pay into the registry of the court such monies
held by Closing Agent, or deposit any such documents with respect to which there
is a dispute in the registry of such court, whereupon such Closing Agent shall
be relieved and released from any further liability as Closing Agent
hereunder.  Closing Agent shall not be liable for Closing Agent’s compliance
with any legal process, subpoena, writ, order, judgment and decree of any court,
whether issued with or without jurisdiction, and whether or not subsequently
vacated, modified, set aside or reversed.
 

 
- 6 -

--------------------------------------------------------------------------------

 

9.           Section 1031 Exchange.  Either party and each entity which is a
tenant-in-common of the Property that constitutes part of “Seller” (each, a “TIC
Entity”) may consummate the purchase or sale of the Property as part of a
so-called like kind exchange (an “Exchange”) pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended (the “Code”), provided that (i) the
Closing shall not be delayed or affected by reason of an Exchange nor shall the
consummation or accomplishment of any Exchange be a condition precedent or
condition subsequent to a party’s obligations under this Agreement; (ii) any
party desiring an Exchange shall effect its Exchange through an assignment of
this Agreement, or its rights under this Agreement, to a qualified intermediary
and the other party shall not be required to take an assignment of the purchase
agreement for the relinquished or replacement property or be required to acquire
or hold title to any real property for purposes of consummating such Exchange;
and (iii) the party desiring an Exchange shall pay any additional out-of-pocket
costs that would not otherwise have been incurred by Purchaser or Seller after
the date hereof had such party not consummated its purchase or sale through an
Exchange.  Neither party shall by this agreement or acquiescence to an Exchange
desired by the other party (1) have its rights under this Agreement affected or
diminished in any manner or (2) be responsible for compliance with or be deemed
to have warranted to the other party that such party’s Exchange in fact complies
with Section 1031 of the Code.  In connection with such cooperation, Seller
agrees, upon request of Purchaser, to “direct deed” for actual interests in the
property to a single designee of Purchaser, and Purchaser agrees to enter into
an acknowledgement of the assignment of the rights (but not the obligations) of
any TIC Entity to a qualified intermediary in customary form to facilitate an
Exchange by such TIC Entity.
 
10.           No Representations; No Prorations.
 
(a)           Purchaser acknowledges and agrees that affiliates of Purchaser
have controlled the Property prior to the date hereof and have master leased the
Property from Seller, and that Purchaser is acquiring the Property “as-is”,
“where is” and “with all faults”, and without representation or warranty, except
as herein expressly provided to the contrary, and that it shall make no claim
against Seller or any of the TIC Entities relating to any fact or condition
relating to the Property.  Without limitation, Purchaser accepts, shall be
responsible for and shall make no claim against Seller or any TIC Entities with
respect to, any environmental condition on or about the Property or hazardous
material existing on or about the Property.  Without limiting the foregoing:
 
(b)           Without limiting the foregoing, EXCEPT AS SPECIFICALLY PROVIDED
HEREIN TO THE CONTRARY, PURCHASER EXPRESSLY UNDERSTANDS, ACKNOWLEDGES AND AGREES
THAT THE CONVEYANCE OF THE PROPERTY SHALL BE MADE BY SELLER TO PURCHASER ON AN
“AS IS, WHERE IS” ­BASIS AND WITH ALL FAULTS, AND PURCHASER ACKNOWLEDGES THAT
PURCHASER HAS AGREED TO BUY THE PROPERTY IN ITS PRESENT CONDITION AND THAT
PURCHASER IS RELYING SOLELY ON ITS OWN EXAMINATION AND INSPECTIONS OF THE
PROPERTY AND NOT ON ANY STATEMENTS OR REPRESENTATIONS MADE BY SELLER OR ANY
AGENTS OR REPRESENTATIVES OF SELLER, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH
HEREIN.  ADDITIONALLY, PURCHASER HEREBY ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE
SPECIFIED HEREIN, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING BUT IN NO WAY LIMITED TO, ANY
WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PROPERTY OR ANY PORTION THEREOF, OR WITH RESPECT TO
THE ECONOMICAL, FUNCTIONAL, ENVIRONMENTAL OR PHYSICAL CONDITION, OR ANY OTHER
ASPECT, OF THE PROPERTY.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN TO THE
CONTRARY, SELLER HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR
REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, OR
CONCERNING: (i) THE NATURE AND CONDITION OF THE PROPERTY OR ANY PART THEREOF,
INCLUDING BUT NOT LIMITED TO ITS WATER, SOIL, OR GEOLOGY, OR THE SUITABILITY
THEREOF FOR

 
- 7 -

--------------------------------------------------------------------------------

 

ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY ELECT TO CONDUCT THEREON, OR
ANY IMPROVEMENTS PURCHASER MAY ELECT TO CONSTRUCT THEREON, OR ANY INCOME TO BE
DERIVED THEREFROM, OR ANY EXPENSES TO BE INCURRED WITH RESPECT THERETO, OR ANY
OBLIGATIONS OR ANY OTHER MATTER OR THING RELATING TO OR AFFECTING THE SAME; (ii)
THE ABSENCE OF ASBESTOS OR ANY ENVIRONMENTALLY HAZARDOUS SUBSTANCES ON, IN OR
UNDER THE PROPERTY OR ON, IN OR UNDER ANY PROPERTY ADJACENT TO OR ABUTTING THE
PROPERTY; (iii) THE MANNER OF CONSTRUCTION OR CONDITION OR STATE OF REPAIR OR
LACK OF REPAIR OF ANY IMPROVEMENTS; AND (iv) THE COMPLIANCE OF THE PROPERTY OR
THE OPERATION OF THE PROPERTY OR ANY PORTION THEREOF WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR OTHER BODY; AND (v) THE NATURE OR
EXTENT OF ANY EASEMENT, RESTRICTIVE COVENANT, RIGHT-OF-WAY, LEASE, POSSESSION,
LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHER SIMILAR MATTER
PERTAINING TO THE PROPERTY, OR PORTION THEREOF.
 
(c)           The parties agree that there are no prorations or apportionments
hereunder.  Purchaser will be entitled to collect all income relating to the
Property and will pay all expenses relating to the Property, including real
estate taxes, debt service, sums due under any hotel licensing, franchising or
management agreements, sums payable to employees, and contractual obligations of
any type or nature that the tenant under the Master Lease or Seller may have
been obligated to pay.  Without limitation, Purchaser accepts, shall be
responsible for and shall make no claim against Seller or any TIC Entities with
respect to, any of the foregoing and, if any claim is made against Seller or any
TIC Entities with respect thereto, Purchaser shall indemnify and hold Seller and
such TIC Entities harmless from and against such claim and any costs, expenses
(including attorneys’ fees and disbursements), liabilities, obligations or
damages relating thereto or arising therefrom.
 
(d)           Purchaser and each TIC Entity affiliated with Purchaser each
hereby represent and warrant to the other TIC Entities, and the other TIC
Entities each hereby severally represent and warrant to Purchaser and each TIC
Entity affiliated with Purchaser that it has not dealt with any broker or finder
in connection with the transaction which is the subject of this Agreement. Each
hereby covenants and agrees to indemnify, defend, save and hold harmless the
other parties hereto from and against any and all claims, demands and actions
(and all costs, expenses and damages associated therewith, including, reasonable
attorneys' fees and expenses arising out of or in connection with any such
claim, demand or other action) made or instituted by any broker or any other
party seeking a commission or similar compensation, as a result of the
transactions contemplated hereby, based upon its own dealings (and not the
dealings by the other party hereto).  The fee due Citadel Realty Advisors, Inc.
shall not be deemed a violation of this subsection.
 
(e)           The provisions of this Section 10 shall survive the Closing or any
earlier termination of this Agreement.
 
11.           Mutual Release.  For and in consideration of the mutual covenants
of the parties set forth in this Agreement, and other good and valuable
consideration, the sufficiency of which are hereby acknowledged, Purchaser and
Seller have agreed to release each other, and their respective affiliates, from
any and all claims, disputes, causes of action or controversies, including,
without limitation, any and all claims based upon any violation or alleged
violation of any securities laws in connection with the Property, the offer and
sale to the Seller of its respective undivided interests in the Property, the
Confidential Private Placement Memorandum for Tenant in Common Interests in
Residence Inn Perimeter, dated November 15, 2007, any matter arising under or in
connection with the purchase and operation of Property, including, without
limitation, matters with respect to the Owner Agreement, Management Agreement,
the financing of the Property, or any other matter related to the above
referenced items (hereinafter collectively the “Released Matters”).
 

 
- 8 -

--------------------------------------------------------------------------------

 

(a)           Each and every Seller on behalf of itself and its affiliates does
hereby, for itself and for its executors, administrators, successors, and
assigns, release, acquit, and forever discharge each and the Purchaser and its
respective affiliates (the “Released Purchaser Parties”) from any and all
actions, claims, controversies, suits, damages (whether general, special or
punitive), liabilities, demands, obligations, attorneys fees (whether or not
litigation is commenced), debts, expenses, fees, costs, demands or causes of
action of any kind or character whatsoever, whether at law, equity or otherwise,
whether in a judicial, administrative, or other forum or tribunal, that such
Seller or its affiliates may have, known or unknown (and, if unknown, regardless
of whether such knowledge would have been material to the decision to execute
this Agreement), contingent or actual, now existing or that may arise hereafter
with regard to the Released Matters or the facts underlying the Released
Matters.
 
THE SELLER AND ITS AFFILIATES INTEND TO AND DO HEREBY RELEASE ALL CLAIMS OF ANY
KIND THAT ANY AND ALL TIC PARTIES AND THEIR RESPECTIVE AFFILIATES HAVE AGAINST
EACH OF THE RELEASED PURCHASER PARTIES WITH REGARD TO THE RELEASED MATTERS OR
THE FACTS UNDERLYING THE RELEASED MATTERS, INCLUDING, WITHOUT LIMITATION, ANY
AND ALL CLAIMS BASED ON ANY AND ALL VIOLATIONS OR ALLEGED VIOLATIONS OF ANY
SECURITIES LAWS BY ANY RELEASED PARTIES IN CONNECTION WITH THE OFFER, SALE OR
ISSUANCE OF INTERESTS OR THE OFFER AND SALE OF THE PROJECT, AND ANY OTHER
RELEASED MATTER (INCLUDING ANY CLAIM BASED ON ANY MISSTATEMENT OF A MATERIAL
FACT, OR ANY OMISSION TO STATE A MATERIAL FACT NECESSARY TO MAKE SUCH
INFORMATION, IN LIGHT OF THE CIRCUMSTANCES IN WHICH IT WAS MADE, NOT
MISLEADING).
 
(b)           The Purchaser on behalf of itself and its affiliates does hereby,
for itself and for its executors, administrators, successors, and assigns,
release, acquit, and forever discharge each and every Seller and its respective
affiliates (the “Released Seller Parties”), from any and all actions, claims,
controversies, suits, damages (whether general, special or punitive),
liabilities, demands, obligations, attorneys fees (whether or not litigation is
commenced), debts, expenses, fees, costs, demands or causes of action of any
kind or character whatsoever, whether at law, equity or otherwise, whether in a
judicial, administrative, or other forum or tribunal, that such Moody Party or
its Affiliates may have, known or unknown (and, if unknown, regardless of
whether such knowledge would have been material to the decision to execute this
Agreement), contingent or actual, now existing or that may arise hereafter with
regard to the Released Matters or the facts underlying the Released Matters.
 
THE MOODY PARTIES AND THEIR AFFILIATES INTEND TO AND DO HEREBY RELEASE ALL
CLAIMS OF ANY KIND THAT ANY AND ALL MOODY PARTIES AND THEIR RESPECTIVE
AFFILIATES HAVE AGAINST EACH OF THE RELEASED TIC  PARTIES WITH REGARD TO THE
RELEASED MATTERS OR THE FACTS UNDERLYING THE RELEASED MATTERS, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL CLAIMS BASED ON ANY AND ALL VIOLATIONS OR
ALLEGED VIOLATIONS OF ANY SECURITIES LAWS BY ANY RELEASED PARTIES IN CONNECTION
WITH THE OFFER, SALE OR ISSUANCE OF INTERESTS OR THE OFFER AND SALE OF THE
PROJECT, AND ANY OTHER RELEASED MATTER (INCLUDING ANY CLAIM BASED ON ANY
MISSTATEMENT OF A MATERIAL FACT, OR ANY OMISSION TO STATE A MATERIAL FACT
NECESSARY TO MAKE SUCH INFORMATION ,IN LIGHT OF THE CIRCUMSTANCES IN WHICH IT
WAS MADE, NOT MISLEADING).
 

 
- 9 -

--------------------------------------------------------------------------------

 

(c)           The provisions of this Section 11 shall survive the Closing or any
earlier termination of this Agreement.
 
12.           Notices.  Any notice, demand or other communication (each, a
“notice”) that is given or rendered pursuant to this Agreement by either Seller
or Developer to the other party, shall be (i) given or rendered, in writing,
(ii) addressed to the other party at its required address(es) for notices
delivered to it as set forth below, and (iii) either delivered via either (x)
hand delivery, or (y) nationally recognized overnight courier service (e.g.,
Federal Express, Express Mail). Each party may, from time to time, designate an
additional or substitute required address(es) for notices delivered to it
(provided, that such designation must be made by notice given in accordance with
this Section). Any such notice shall be deemed given or rendered, and effective
for purposes of this Agreement, as of the date actually delivered to the other
party at such address(es) (whether or not the same is then received by other
party due to a change of address of which no notice was given, or any rejection
or refusal to accept delivery). Notices from either party (to the other) may be
given or rendered by its counsel. Subject to the foregoing, the required
address(es) of each party for notices delivered to it is (are) as set forth
below.
 
 
If to Seller:
David Gluck

 
825 Longridge Road

 
Oakland, California 94610

 
 
with a copy to:
Morrison & Foerster LLP

 
1290 Avenue of the Americas

 
New York, New York 10104

 
Attn::  Andrew J. Weiner, Esq.

 
 
If to Purchaser:
Moody National RI Perimeter Holding, LLC

 
Attention:  Brett C. Moody

 
6363 Woodway, Suite 110

 
Houston, Texas 77057

 
 
with a copy to:
Moody National RI Perimeter Holding, LLC

 
Attention:  Amanda Chivers

 
6363 Woodway, Suite 110

 
Houston, Texas 77057

 
13.           Miscellaneous.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the transactions contemplated hereby
and supersedes all prior discussions, understandings, agreements and
negotiations between the parties hereto.  This Agreement may be modified only by
a written instrument duly executed by the parties hereto (except as provided
above with respect to an Extension Notice).  This Agreement and all documents
referred to herein shall be governed by and construed and interpreted in
accordance with the laws of the state in which the Property is located without
regard to its principle of conflicts of law.  To facilitate execution, this
Agreement may be executed in as many counterparts as may be required.  It shall
not be necessary that the signature on behalf of both parties hereto appear on
each counterpart hereof.  All counterparts hereto shall collectively constitute
a single agreement.  Executed copies of this Agreement may be delivered by
holographic originals, as well as by telefacsimile or electronic (e.g., pdf)
means, each of which shall be effective to constitute delivery, and shall have
the same valid and binding effect as original signatures.  No member or manager
of any TIC Entity shall have any personal liability hereunder.
 
 
[SIGNATURE PAGE TO FOLLOW]
 



 
- 10 -

--------------------------------------------------------------------------------

 



SCHEDULE I




TIC RI Perimeter 1, LLC, a Delaware limited liability company
TIC RI Perimeter 2, LLC, a Delaware limited liability company
TIC RI Perimeter 3, LLC, a Delaware limited liability company
TIC RI Perimeter 4, LLC, a Delaware limited liability company
TIC RI Perimeter 5, LLC, a Delaware limited liability company
TIC RI Perimeter 6, LLC, a Delaware limited liability company
TIC RI Perimeter 7, LLC, a Delaware limited liability company
TIC RI Perimeter 8, LLC, a Delaware limited liability company
TIC RI Perimeter 9, LLC, a Delaware limited liability company
TIC RI Perimeter 10, LLC, a Delaware limited liability company
TIC RI Perimeter 11, LLC, a Delaware limited liability company
TIC RI Perimeter 12, LLC, a Delaware limited liability company
TIC RI Perimeter 13, LLC, a Delaware limited liability company
TIC RI Perimeter 14, LLC, a Delaware limited liability company
TIC RI Perimeter 16, LLC, a Delaware limited liability company
TIC RI Perimeter 17, LLC, a Delaware limited liability company
TIC RI Perimeter 18, LLC, a Delaware limited liability company
TIC RI Perimeter 19, LLC, a Delaware limited liability company
TIC RI Perimeter 20, LLC, a Delaware limited liability company
TIC RI Perimeter 21, LLC, a Delaware limited liability company
TIC RI Perimeter 22, LLC, a Delaware limited liability company
TIC RI Perimeter 23, LLC, a Delaware limited liability company
TIC RI Perimeter 24, LLC, a Delaware limited liability company
TIC RI Perimeter 25, LLC, a Delaware limited liability company
TIC RI Perimeter 26, LLC, a Delaware limited liability company
TIC RI Perimeter 27, LLC, a Delaware limited liability company
Moody National RI Perimeter H, LLC, a Delaware limited liability company

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
their names by their respective duly authorized representatives.
 

   
PURCHASER:
         
MOODY NATIONAL RI PERIMETER HOLDING, LLC
         
By:
/s/ Brett C. Moody
   
Name:
Brett C. Moody
   
Title:
President




         
TIC RI Perimeter 1, LLC, a Delaware limited liability company
         
By:
/s/ Melvyn L. Stromfeld
     
Melvyn L. Stromfeld, as Trustee of The Stromfeld Living Trust dated June 1,
1988, as amended, its sole member
           
By:
/s/ Betty A. Stromfeld
     
Betty A. Stromfeld, as Trustee of The Stromfeld Living Trust dated June 1, 1988,
as amended, its sole member
                   
TIC RI Perimeter 2, LLC, a Delaware limited liability company
           
By:
/s/ Stephen T. Evans
     
Stephen T. Evans an individual, its sole member
                   
TIC RI Perimeter 3, LLC, a Delaware limited liability company
           
By:
/s/ John T. Evans
     
John T. Evans an individual, its sole member
       





 
 

--------------------------------------------------------------------------------

 




   
TIC RI Perimeter 4, LLC, a Delaware limited liability company
           
By:
Ben Lomond, Inc., a Utah corporation, its sole member
             
By:
/s/ Robert C. Hull
       
Robert C. Hull, President
         




   
TIC RI Perimeter 5, LLC, a Delaware limited liability company
           
By:
/s/ Ana Chang-Smith
     
Ana Chang-Smith, an individual, its sole member
         




   
TIC RI Perimeter 6, LLC, a Delaware limited liability company
           
By:
/s/ Jack A. Luceti
     
Jack A. Luceti, as Trustee of the Jack A. Luceti – Lorraine Trust dated March
13, 2003, its sole member
         




   
TIC RI Perimeter 7, LLC, a Delaware limited liability company
           
By:
Richmond Micro Metals, Inc., a California corporation, its sole member
             
By:
/s/ Robert Woodward
       
Robert C. Hull, President
         




   
TIC RI Perimeter 8, LLC, a Delaware limited liability company
           
By:
/s/ Rainer William Gustin
     
Rainer William Gustin, an individual, its sole member
         






 
 

--------------------------------------------------------------------------------

 


   
TIC RI Perimeter 9, LLC, a Delaware limited liability company
           
By:
/s/ Tyler Cook
     
Tyler Cook, an individual, its sole member
         




   
TIC RI Perimeter 10, LLC, a Delaware limited liability company
           
By:
/s/ Gene Andrew Anderson
     
Gene Andrew Anderson, as Trustee of The Gene and Pauline Anderson Revocable
Trust dated January 18, 2007, its sole member
             
By:
/s/ Pauline Marie Anderson
     
Pauline Marie Anderson, as Trustee of The Gene and Pauline Anderson Revocable
Trust dated January 18, 2007, its sole member
         




   
TIC RI Perimeter 11, LLC, a Delaware limited liability company
           
By:
/s/ Mark R. Dyson
     
Mark R. Dyson, as Trustee of the Dyson Family Living Trust dated June 29, 2004,
its sole member
             
By:
/s/ Jennifer Long Dyson
     
Jennifer Long Dyson, as Trustee of the Dyson Family Living Trust dated June 29,
2004, its sole member
         




   
TIC RI Perimeter 12, LLC, a Delaware limited liability company
           
By:
Myrtle Park LLC, a California limited liability company, its sole member
             
By:
/s/ Anthony John deRuyter
       
Anthony John deRuyter, its sole member
         






 
 

--------------------------------------------------------------------------------

 


   
TIC RI Perimeter 13, LLC, a Delaware limited liability company
           
By:
/s/ David L. Golden
     
David L. Golden, an individual, its sole member
         




   
TIC RI Perimeter 14, LLC, a Delaware limited liability company
           
By:
/s/ Granzyna M. Rygiel
     
Grazyna M. Rygiel, an individual, its sole member
         




   
TIC RI Perimeter 16, LLC, a Delaware limited liability company
           
By:
/s/ Kenneth E. Solie
     
Kenneth E. Solie, as Trustee of the Kenneth E. Solie Revocable Trust under that
certain Amendment and Restatement of Trust Agreement dated October 18, 2004, its
sole member
             
By:
/s/ Jeanette D. Solie
     
Jeanette D. Solie, as Trustee of the Kenneth E. Solie Revocable Trust under that
certain Amendment and Restatement of Trust Agreement dated October 18, 2004, its
sole member
         




   
TIC RI Perimeter 17, LLC, a Delaware limited liability company
           
By:
/s/ Edward F. Hannemann
     
Edward F. Hannemann, as Trustee of the Hannemann/Bodel Revocable Trust dated
January 4, 2008, its sole member
             
By:
/s/ Anne A. Bodel
     
Anne A. Bodel, as Trustee of the Hannemann/Bodel Revocable Trust dated January
4, 2008, its sole member
         






 
 

--------------------------------------------------------------------------------

 




   
TIC RI Perimeter 18, LLC, a Delaware limited liability company
           
By:
/s/ David Gluck
     
David Gluck, as husband and wife as community property, its sole member
             
By:
/s/ Robin Dearborn
     
Robin Dearborn, as husband and wife as community property, its sole member
         




   
TIC RI Perimeter 19, LLC, a Delaware limited liability company
           
By:
/s/ Frank Stempski
     
Frank Stempski, as Trustee of The Stempski Family Trust dated July 20, 1998, as
amended and restated November 1, 2007, its sole member
             
By:
/s/ Helen Patricia Stempski
     
Helen Patricia Stempski, as Trustee of The Stempski Family Trust dated July 20,
1998, as amended and restated November 1, 2007, its sole member
         




   
TIC RI Perimeter 20, LLC, a Delaware limited liability company
           
By:
/s/ Eugene Kieman
     
Eugene Kiernan, an individual, its sole member
         






 
 

--------------------------------------------------------------------------------

 




   
TIC RI Perimeter 21, LLC, a Delaware limited liability company
           
By:
/s/ Kenneth Blackwell
     
Kenneth Blackwell, as Trustee of the Blackwell Revocable Trust dated February 6,
2002, its sole member
             
By:
/s/ Shawnee Blackwell
     
Shawnee Blackwell, as Trustee of the Blackwell Revocable Trust dated February 6,
2002, its sole member
         




   
TIC RI Perimeter 22, LLC, a Delaware limited liability company
           
By:
/s/ Connie H. Wiita
     
Connie H. Wiita, an individual, its sole member
         




   
TIC RI Perimeter 23, LLC, a Delaware limited liability company
           
By:
/s/ Herbert Schreier
     
Herbert Schreier, an individual, its sole member
         




   
TIC RI Perimeter 24, LLC, a Delaware limited liability company
           
By:
/s/ Frank X. Garza
     
Frank X. Garza, as Trustee of The Garza Family Trust dated May 12, 2004, its
sole member
             
By:
/s/ Yolanda Garza
     
Yolanda Garza, as Trustee of The Garza Family Trust dated May 12, 2004, its sole
member
         






 
 

--------------------------------------------------------------------------------

 




   
TIC RI Perimeter 25, LLC, a Delaware limited liability company
           
By:
/s/ Bradley C. Palmer
     
Bradley C. Palmer, an individual, its sole member
         




   
TIC RI Perimeter 26, LLC, a Delaware limited liability company
           
By:
/s/ Dee Palmer
     
Dee Palmer, an individual, its sole member
         




   
TIC RI Perimeter 27, LLC, a Delaware limited liability company
           
By:
/s/ Diane Stoddard
     
Diane Stoddard, an individual, its sole member
         




   
MOODY NATIONAL RI PERIMETER H, LLC, a Delaware limited liability company
           
By:
Moody Perimeter, LLC, a Delaware limited liability company, its sole member
           
By:
Moody National Realty Company, L.P., a Texas limited partner, its manager
           
By:
Moody Realty Corporation, a Texas corporation, its general partner
       




   
By:
/s/ Brett C. Moody
   
Name:
Brett C. Moody
   
Title:
President
         






 
 

--------------------------------------------------------------------------------

 




   
FIRST AMERICAN TITLE INSURANCE COMPANY
         
/s/ Jill Siegel
   
By:
Jill Siegel
   
Title:
Counsel






 
 

--------------------------------------------------------------------------------

 


   
RAMSAY TITLE AGENCY
                     
By:
 /s/ Darlene J. Palmer    
Name:
Darlene J. Palmer    
Title:
Agency Counsel






 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Land






ALL THAT TRACT or parcel of land lying and being in Land Lot 36 of the 17th
District of Fulton County, Georgia, and being more particularly described as
follows:


TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the
westerly right-of-way line of Barfield Road (having an 85-foot right-of-way) and
the northerly right-of-way line of Hammond Drive (having a 100-foot
right-of-way), and proceed thence North 05 degrees 19 minutes 26 seconds West, a
distance of 359.68 feet to an iron pin and THE TRUE POINT OF BEGINNING; thence
running South 83 degrees 31 minutes 01 second West, a distance of 364.97 feet to
an iron pin; thence running North 03 degrees 20 minutes 57 seconds West, a
distance of 292.65 feet to an iron pin; thence running South 88 degrees 04
minutes 17 seconds West, a distance of 210.81 feet to an iron pin; thence
running North 06 degrees 07 minutes 19 seconds West, a distance of 179.21 feet
to an iron pin; thence running North 69 degrees 30 minutes 31 seconds East, a
distance of 119.81 feet to an iron pin; thence running North 85 degrees 45
minutes 08 seconds East, a distance of 452.19 feet to an iron pin and the west
right-of-way line of Barfield Road; thence running South 05 degrees 19 minutes
26 seconds East, along said right-of-way line, a distance of 499.26 feet to an
iron pin and the TRUE POINT OF BEGINNING; containing 5.17 acres as shown on
Preliminary As-Built Survey of The Residence Inn-Perimeter West for R.F.S.
Partnership, L.P. and Chicago Title Insurance Company, made by Ruhling & Shupe
Land Surveyors, bearing the seal of Vance W. Ruffling, Georgia Registered Land
Surveyor No. 2134, dated December 8, 1989, last revised July 26, 2000.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Purchaser Wire Information


An account at Escrow Agent or elsewhere as designated by Seller prior to
Closing.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Wiring Information for Ross Payment and Ross Balance


Payment is to Citadel Realty Advisors, Inc.
Chase Bank
ABA 021000021
Account # 091091912665